Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because  legal phraseology such as “the present invention” is recited.  Correction is required.  See MPEP § 608.01(b).
Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “an ideal value of the output signal” is and how it is obtained?
In claim 2, it is unclear how “”the first power level” is set to a length equivalent to a period during which an input signal intended for the device under test is at the first power level”? Which device is used for performing this task?
In claim 3, it is unclear how “a time response or a frequency response” is interrelated and associated with “an ideal value” as recited in claim 1?
In claim 6, it appears that this limitation is already claimed in claim 1. 
In claim 7, it is unclear how “the ideal value” is different from “the test signal”? 
In claim 8, it is unclear what “gain variation of the device under test” is. Furthermore, it is unclear how it is related to “a first power level” and “a second power level”?

 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Eckl et al (Pat# 7,810,057).
As to claims 1 and 9 , Eckl et al disclose an apparatus as shown in figures 1 and 5 having an amplifier (115)  as a device under test, a signal generator (130,140,a test set up) for generating a test signal (120) , the test signal being a sine-wave signal having a predetermined frequency, in which a period during which a power level is at a first power level and a period during which the power level is at a second power level lower than the first power level are periodically repeated (as shown in figure 5);  10inputting the test signal (120) to the device under test (115) as an input signal; and  an output test interface/measurement instrument  (160)  for measuring an output signal of the device under test. It is noted that Eckl et al do not explicitly mention about  measuring  a difference between the output  and an ideal value of the output signal. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the output test interface (160) for further measuring a 
As to claim 3, it appears that in the device of Eckl et al, it would have been well-known that the difference is a difference relating to a time response or a frequency response of the output signal from the amplifier (115).
As to claim 4, Eckl et al disclose an apparatus as mention in claim 1. Eckl et al do not explicitly mention about  the difference is a difference between the output signal and the ideal value relating to at least one of a power waveform, a waveform distortion, a phase rotation amount, and a transmission delay of the output signal. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the output test interface (160) for further measuring a difference between an output signal of the device under test and an ideal value of the output signal and the difference is a difference between the output signal and the ideal value relating to at least one of a power waveform, a waveform distortion, a phase rotation amount, and a transmission delay of the output signal.
As to claim 6, in the device of Eckl et al , it appears that the first power level is higher than the second power level as shown in figure 5.
As to claim 8,  Eckl et al disclose an apparatus as shown in figures 1 and 5 having an amplifier (115)  as a device under test, a test set up for generating a test signal (120) , the test signal being a sine-wave signal having a predetermined frequency, in which a period during which a power level is at a first power level and a period during which the power level is at a second power level lower than the first power level are periodically repeated (as shown in figure 5);  10inputting the test signal (120) to the device under test (115) as an input signal; and  an output 
As to claim 10, the signal generator comprises: a first signal generator  (130) configured to output a first sine-wave signal having the first power level; a second signal generator (140) configured to output a second sine-wave signal having the second power level; and a combiner (test set up) configured to combine the first sine-wave signal and the second sine-wave signal to output the test signal.
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Eckl et al (Pat# 7,810,057)  as applied to claims 1 and 3-4  above, and further in view of  Glacer et al (Pat# 6,806,772).
As to claim 5,  Eckl et al disclose an apparatus as mentioned in claim 1. Eckl et al do not metniont about  the amplifier (115) in the device of Eckl et al   is composed of a compound semiconductor transistor (GaN).
Glacier et al teach that it is well known that the amplifier is composed of a compound semiconductor transistor (Gallium Arsenide, Silicon Carbine, Gallium Nitride (GaN)).
It would have been obvious for one of before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the amplifier (115) of Eckl et al composed of a compound semiconductor (GaN) as taught by Glacer et al ) since this semiconductor compound has a variable gain.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Quan (Pat# 9,386,385) discloses Method And Apparatus To Evaluate Audio Equipment Via Filter Banks For Dynamic Distortions And Or Differential Phase And Frequency Modulation Effects.
Maegawa et al (Pat# 6,160,773) disclose optical disk drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867